                                            Case 3:14-cr-00196-CRB Document 2271 Filed 05/13/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    UNITED STATES OF AMERICA,                          Case No. 14-cr-00196-CRB-4
                                   9                   Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                  10             v.                                        RECONSIDERATION
                                  11    KEITH JACKSON,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13           Defendant Keith Jackson has moved for reconsideration of the Court’s October 2, 2020
                                  14   order denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See
                                  15   Mot. for Reconsideration (dkt. 2266); Original Mot. (dkt. 2244); Order Denying CR (dkt. 2247).
                                  16   The Court’s order held that Mr. Jackson had not demonstrated extraordinary and compelling
                                  17   reasons for his release because his circumstances did not meet the “family circumstances” prong
                                  18   of U.S.S.C. § 1B1.13, and because the Court was not at liberty to avail itself of the catch-all prong
                                  19   of that same policy statement. See Order Denying CR at 3. Mr. Jackson now correctly argues that
                                  20   the Court is not bound by U.S.S.G. § 1B1.13, see Mot. for Reconsideration at 2; United States v.
                                  21   Aruda, 993 F.3d 797, 802 (9th Cir. 2021). The Ninth Circuit has held that that policy statement is
                                  22   not binding on compassionate release motions filed by a defendant, although it “may inform a
                                  23   district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant.” Id. The Court now
                                  24   re-evaluates Mr. Jackson’s original motion, with the understanding that U.S.S.G. § 1B1.13 is not
                                  25   binding, and concludes that compassionate release is still not warranted.
                                  26   I.      BACKGROUND
                                  27           Mr. Jackson’s motion for reconsideration includes no discussion of the factual
                                  28   circumstances that he asserts justify his release. See generally Mot. for Reconsideration. His
                                         Case 3:14-cr-00196-CRB Document 2271 Filed 05/13/21 Page 2 of 6




                                   1   original motion included two: his family’s medical circumstances and his own. As the Court

                                   2   stated in its denial:

                                   3                   Mr. Jackson asserts that his mother has a number of medical
                                                       problems, his sister has her own medical problems and cannot help
                                   4                   care for his mother, and his wife has been diagnosed with COVID-
                                                       19, diminishing her ability to care for his family. See Mot. at 10–11.
                                   5                   He adds that his wife’s illness would risk infecting “more vulnerable
                                                       individuals.” Id. at 11. While caring for a spouse can sometimes
                                   6                   meet the family circumstances prong, there is no evidence that Mr.
                                                       Jackson’s wife—whose medical records appear to show that she was
                                   7                   diagnosed with COVID-19 in March of 2020, see Exhibits (dkt.
                                                       2246) at 1 (sealed)—is incapacitated and needs his care.
                                   8

                                   9   Order Denying CR at 3. His original motion also asserted that “the way the pandemic is spreading
                                  10   here in this prison meant that he was “in dire need to be released.” Id. at 6. He asserts without
                                  11   elaboration that the time he already served “has met many of the original sentencing goals.” Mot.
                                  12   for Reconsideration at 3.
Northern District of California
 United States District Court




                                  13   II.     LEGAL STANDARD
                                  14           The First Step Act permits a defendant to move for relief under § 3582(c)(1)(A) if the
                                  15   defendant satisfies the statute’s exhaustion requirements. See First Step Act § 603(b)(1). The
                                  16   defendant may bring a motion only once he has “fully exhausted all administrative rights to appeal
                                  17   a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of 30 days
                                  18   from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
                                  19   18 U.S.C. § 3582(c)(1)(A).
                                  20           The First Step Act did not alter the original framework’s requirements that a court consider
                                  21   the factors set forth in 18 U.S.C. § 3553(a) before granting a motion for a reduced sentence, see 18
                                  22   U.S.C. § 3582(c)(1)(A), and that any sentence reduction under § 3582(c) must be “consistent with
                                  23   applicable policy statements issued by the Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A).
                                  24           Before the First Step Act enabled defendants to bring their own motions for compassionate
                                  25   release under § 3582(c)(1)(A), the Sentencing Commission promulgated a policy statement
                                  26   enumerating circumstances constituting “extraordinary and compelling reasons” to reduce a
                                  27   sentence, U.S.S.G. § 1B1.13 cmt n.1, and directing that a court may reduce a sentence under
                                  28   § 3582(c)(1)(A) only if the court finds that “[t]he defendant is not a danger to the safety of any
                                                                                         2
                                         Case 3:14-cr-00196-CRB Document 2271 Filed 05/13/21 Page 3 of 6




                                   1   other person or to the community, as provided in 18 U.S.C. § 3142(g),” U.S.S.G. § 1B1.13(2).

                                   2           The policy statement refers to motions brought by the Director of the Bureau of Prisons,

                                   3   and not to motions brought by defendants, as defendants could not bring such motions when the

                                   4   policy statement was last amended. See U.S.S.G. § 1B1.13. Because the policy statement does

                                   5   not refer to motions brought by defendants, it is not binding on district courts considering such

                                   6   motions. See Aruda, 993 F.3d at 802.

                                   7           In exercising its discretion, the Court looks to the policy statement for helpful guidance.

                                   8   The Court presently agrees with the policy statement’s definition of “extraordinary and compelling

                                   9   reasons” and the policy statement’s guidance that people who present a danger to the community

                                  10   should not be granted compassionate release.

                                  11           First, the Sentencing Commission’s enumerated circumstances constituting “extraordinary

                                  12   and compelling reasons” to reduce a sentence all relate to a defendant’s individual characteristics
Northern District of California
 United States District Court




                                  13   or conditions—that is, some combination of the defendant’s health, age, and family situation. See

                                  14   U.S.S.G. § 1B1.13 cmt n.1. For example, if the defendant suffers from “a serious physical or

                                  15   mental condition . . . that substantially diminishes the ability of the defendant to provide self-care

                                  16   within the environment of a correctional facility and from which he or she is not expected to

                                  17   recover,” the “extraordinary and compelling reasons” standard is satisfied. See U.S.S.G. § 1B1.13

                                  18   cmt. n.1(A)(i)(i)–(ii). The standard is also satisfied if “[t]he defendant (i) is at least 65 years old;

                                  19   (ii) is experiencing a serious deterioration in physical or mental health because of the aging

                                  20   process; and (iii) has served at least 10 years or 75% of his or her term of imprisonment,

                                  21   whichever is less,” U.S.S.G. § 1B1.13 cmt. n.1(B), or in certain circumstances requiring the

                                  22   defendant to care for minor children or a spouse or registered partner, id. § 1B1.13 cmt. n.1(C).

                                  23   Finally, the standard is satisfied if, “[a]s determined by the Director of the Bureau of Prisons, there

                                  24   exists in the defendant’s case an extraordinary or compelling reason other than, or in combination

                                  25   with,” the above-described circumstances. U.S.S.G. § 1B1.13 cmt. n.1(D).

                                  26           The Sentencing Commission’s enumerated circumstances constituting “extraordinary and

                                  27   compelling reasons” to reduce a sentence are sensible. Although a future motion could

                                  28   conceivably persuade the Court that these circumstances fail to capture the full range of
                                                                                           3
                                         Case 3:14-cr-00196-CRB Document 2271 Filed 05/13/21 Page 4 of 6




                                   1   “extraordinary and compelling reasons” to reduce a sentence under § 3582(c)(1)(A), the Court has

                                   2   yet to encounter such a motion.

                                   3          Second, as discussed above, the Sentencing Commission has directed that a court may

                                   4   reduce a sentence under § 3582(c)(1)(A) only if the court finds that “[t]he defendant is not a

                                   5   danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

                                   6   U.S.S.G. § 1B1.13(2). Section 3142(g), in turn, requires courts to “take into account” four factors

                                   7   when determining the defendant’s dangerousness: (1) “the nature and circumstances of the offense

                                   8   charged,” (2) “the weight of the evidence against the person,” (3) “the history and characteristics

                                   9   of the person,” and (4) “the nature and seriousness of the danger to any person or the community

                                  10   that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

                                  11          This framework is also sensible. The Court would not exercise its discretion under

                                  12   § 3582(c)(1)(A) to grant relief to a defendant that the Court determines is a danger to the
Northern District of California
 United States District Court




                                  13   community. Thus, the Court sees no reason to deviate from the policy statement’s dangerousness

                                  14   requirement, which ensures that the Court carefully weighs the public’s interest in safety before

                                  15   reducing a defendant’s sentence. Even if the Court did not consider Mr. Jackson’s dangerousness

                                  16   based on U.S.S.G. § 1B1.13, however, it would still do so as part of its consideration of the 18

                                  17   U.S.C. § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A) (“after considering the factors set forth

                                  18   in section 3553(a) to the extent that they are applicable”); 18 U.S.C. § 3553(a)(2)(C) (“need for

                                  19   the sentence imposed . . . to protect the public from further crimes of the defendant”).

                                  20   III.   DISCUSSION
                                  21          The Court denies Mr. Jackson’s motion for reconsideration.

                                  22          As an initial matter, it appears that Mr. Jackson has not exhausted his claim. Mr. Jackson

                                  23   asserted in his original motion that he submitted “a request to reduce the term of imprisonment to

                                  24   the Warden of FCI Lompoc on July 21, 2020.” Original Mot. at 7. But “the records custodian at

                                  25   FCI-Lompoc has not found any record of such a request,” Opp’n (dkt. 2268); Waldinger Decl. ¶

                                  26   4. Without exhaustion, this Court has no jurisdiction to adjudicate Mr. Jackson’s motion. See 18

                                  27   U.S.C. § 3582(c)(1)(A); Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004) (quoting McCarthy

                                  28   v. Madigan, 503 U.S. 140, 144 (1992)) (“‘Where Congress specifically mandates’ it, exhaustion is
                                                                                         4
                                         Case 3:14-cr-00196-CRB Document 2271 Filed 05/13/21 Page 5 of 6




                                   1   not merely appropriate but ‘required.’”).

                                   2          Even assuming that Mr. Jackson had properly exhausted, or that his request was lost, he

                                   3   fails to satisfy 18 U.S.C. § 3582(c) because extraordinary and compelling reasons do not warrant a

                                   4   reduction in his sentence.

                                   5          The family circumstances Mr. Jackson describes are not extraordinary and compelling.

                                   6   There is no evidence that Mr. Jackson’s wife requires his care. In addition, U.S.S.G. § 1B1.13

                                   7   cmt. n.1(C) does not recognize the care of a parent as a basis for a sentence reduction. Even if the

                                   8   Court were to reject that non-binding guidance, it is by no means clear that Mr. Jackson’s mother

                                   9   requires his care. Mr. Jackson’s wife contracted COVID-19 over a year ago, in March 2020.

                                  10   Original Mot. at 6; Order Denying CR at 3 (citing Exhibits (dkt. 2246) at 1). There is no evidence

                                  11   now that she is incapable of caring for his mother, or that other individuals are not capable of

                                  12   caring for his mother.
Northern District of California
 United States District Court




                                  13          As for Mr. Jackson’s own health, although he has a medical condition that would make it

                                  14   more likely that he would suffer serious illness should he contract COVID-19, see Opp’n at 3

                                  15   (citing Ex. 1 at 15), he has received both doses of the Pfizer-BioNTech vaccine—on December 30,

                                  16   2020 and January 21, 2021, id. at 5 (citing Ex. 1 at 17). The Court is reassured both based on the

                                  17   efficacy of the vaccine, see FDA Decision Memorandum, available at

                                  18   https://www.fda.gov/media/144416/download (Dec. 11, 2020) at 9 (reporting 95.0% efficacy), and

                                  19   based on the measures BOP has taken to protect the health of inmates, see Opp’n at 14–16

                                  20   (collecting information), that Mr. Jackson’s health does not present extraordinary or compelling

                                  21   reasons for his release. See United States v. Ruelas, No. 18-cr-48-LHK, 2021 WL 1615369, at *3

                                  22   (N.D. Cal. April 26, 2021) (“Defendant, who is 45 years old, recovered from COVID-19 last year,

                                  23   and will be fully vaccinated with the Moderna COVID-19 vaccine tomorrow, has failed to

                                  24   demonstrate extraordinary and compelling reasons justifying compassionate release.”).

                                  25          Nor does a re-balancing of the 18 U.S.C. § 3553(a) sentencing factors lead the Court to

                                  26   conclude that Mr. Jackson’s sentence should be reduced. The Court adopts the government’s

                                  27   reasoning as to this point, including its concern about his risk of harm to the public. See Opp’n at

                                  28   17–21. After all, the Court observed at sentencing that “there are no limits that I have seen as to
                                                                                         5
Case 3:14-cr-00196-CRB Document 2271 Filed 05/13/21 Page 6 of 6
